                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

     Christopher O'Dell Watkins,       )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00008-KDB-DCK
                                       )
                 vs.                   )
                                       )
          Andrew M. Saul,              )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 28, 2020 Order.

                                               August 28, 2020




     Case 1:20-cv-00008-KDB-DCK Document 11 Filed 08/28/20 Page 1 of 1
